DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 08/26/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“a container;” in line 3 should read “a cylindrical container;” (because claim 9, which depends from claim 1, refers back to “the cylindrical container” in line 4).
“the extendable” in line 9 should read “the at least one extendable”.
“the extendable” in line 10 should read “the at least one extendable”.
Claim 9 is objected to because of the following informality: “as it is” in line 3 should read “while the cap is”.
Claim 10 is objected to because of the following informality: “pin between” in line 2 should read “pin being between”.
Claim 11 is objected to because of the following informality: “sidewall and” in line 2 should read “sidewall of the carrier and” (to make it more clear that the limitation is referring to the outer sidewall of the carrier and not the outer sidewall of the cap).
Claim 11 is objected to because of the following informality: “adjacent and/or” in line 4 should read “adjacent to and/or”.
Claim 12 is objected to because of the following informality: “sidewall comprises” in line 2 should read “sidewall of the carrier comprises” (to make it more clear that the limitation is referring to the outer sidewall of the carrier and not the outer sidewall of the cap).
Claim 15 is objected to because of the following informality: “the body” in line 2 should read “the main body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation “wherein the stop comprises a main body and a finger extending away from the body toward its corresponding stop” in lines 2-3. However, it is clear from Figure 8 of the instant application that the stop 151 comprises a main body 151b and a finger 250 extending away from the main body 151b toward its corresponding clamp 146a/b/c/d. Thus, the limitation is not properly described in the specification. For examination purposes, the examiner is interpreting the limitation as if it instead reads “wherein the stop comprises a main body and a finger extending away from the main body toward its corresponding clamp”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the securing member," in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the capturing member,”.
Claim 11 recites the limitation "the outer sidewall" in line 4. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the outer sidewall of the carrier first mentioned in lines 1-2 of the claim or the outer sidewall of the cap first mentioned in claim 1. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the outer sidewall of the carrier”.
Claim 12 recites the limitation "the circumferential edge" in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 12 depended from claim 11 instead of claim 1. For examination purposes, the examiner is interpreting the limitation as if claim 12 depends from claim 11 instead of claim 1.
Claim 10 is rejected as being indefinite because it depends from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sink et al. (US 7,770,358), hereinafter Sink, in view of Reisman (US 3,835,619).
Regarding claim 1, Sink discloses an apparatus (shown in Figure 22) for securing a cap (C in Figure 22) on a cylindrical container (V in Figure 22), the apparatus (shown in Figure 22) comprising:
a stage (138 in Figures 5-22) including a receiving region for separately receiving a cap (C) and a container (V) (apparent from Figures 11 and 20);
an elevator (110 in Figure 21) movable upwardly away from the stage (138) and downwardly toward the stage (138) (Col. 8 lines 9-46), the elevator (110) comprising:
a carrier (all parts of 200 except 212 in Figure 23) disposed over the stage (138) (apparent when Figure 22 is viewed in relation to Figure 23); and
a capturing member (212 in Figures 23 and 24) on the carrier (all parts of 200 except 212) and configured to capture the cap (C) (Col. 10 lines 49-54).
However, Sink does not disclose: the elevator comprises at least one extendable member extending from the carrier, the at least one extendable member movable from a home position with the extendable member above a center of the cap and an engagement position with the extendable member engaging the center of the cap and urging the center of the cap downwardly relative to an outer sidewall of the cap.
Reisman teaches that it was known to provide at least one extendable member (fingers 68 in Figures 1-7) extending from a carrier (18 in Figures 4-7) (as shown in Figures 5 and 7), the at least one extendable member (fingers 68) movable from a home position (shown in Figure 5) with the extendable member (fingers 68) above a center of a cap (12 in Figures 5-7) and an engagement position (a position in which fingers 68 are pushing down on the center of cap 12 and moving towards the position shown in Figure 7) with the extendable member (fingers 68) engaging the center of the cap (12) and urging the center of the cap (12) downwardly relative to an outer sidewall (30 in Figure 7) of the cap (12), in order to allow the cap (12) to be easily and forcibly dislodged/ejected out of the carrier (18) after the cap (12) has been attached to a container (Col. 4 lines 45-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sink to incorporate the teachings of Reisman by providing the elevator (110) of Sink with at least one extendable member extending from the carrier (all parts of 200 of Sink except 212 of Sink), the at least one extendable member movable from a home position with the extendable member above a center of the cap (C of Sink) and an engagement position with the extendable member engaging the center of the cap and urging the center of the cap downwardly relative to an outer sidewall of the cap, because doing so would allow the cap to be easily and forcibly dislodged/ejected out of the carrier after the cap has been attached to the container (V of Sink).
Regarding claim 2, Sink discloses that the capturing member (212) comprises a suction cup (212) (Col. 10 lines 23-29), and wherein the apparatus (shown in Figure 22) further comprises a suction source (the “suction source” described in Col. 10 line 29) that selectively applies suction to the suction cup (212) (Col. 10 lines 27-29).
Regarding claim 3, Sink in view of Reisman teaches that the at least one extendable member (fingers 68 of Reisman) comprises a plurality of pins (fingers 68 of Reisman) surrounding the suction cup (212 of Sink) (Because Reisman teaches in Figures 2-5 that pins 68 are disposed symmetrically on radially opposite sides of carrier 18 and Sink discloses in Figures 23 and 24 that suction cup 212 is disposed at the center of the carrier. Thus, when Sink is provided with pins as taught by Reisman, the pins will be disposed symmetrically on radially oppositely sides of suction cup 212 of Sink and thus surround suction cup 212 of Sink).
Regarding claim 4, Sink in view of Reisman teaches that, in the home position (similar to the position shown in Figure 5 of Reisman), the suction cup (212 of Sink) is closer to the stage (138 of Sink) than is the at least one extendable member (fingers 68 of Reisman) (because Reisman teaches that the extendable members 68 are disposed above the bottom surface of carrier 18 in the home position shown in Figure 5 of Reisman, and Sink discloses in Figures 23 and 24 that suction cup 212 is always disposed below the bottom surface of the carrier), and that, in the engagement position, the at least one extendable member (fingers 68 of Reisman) is closer to the stage (138 of Sink) than is the suction cup (212 of Sink) (because the extendable members are moving towards a position similar to that shown in Figure 7 of Reisman in the engagement position, in which position the extendable members are disposed far below the bottom surface of the carrier, and because Sink discloses in Figures 23 and 24 that the suction cup 212 is disposed only slightly below the bottom surface of the carrier at all times).
Regarding claim 5, Sink in view of Reisman, as applied to claim 1, teaches all the limitations of the claim as stated above except: an actuator above or on the carrier, wherein the actuator is configured to drive the at least one extendable member from the home position to the engagement position.
Reisman further teaches that it was known to provide an actuator (72 and 70 collectively in Figures 1-7) above a carrier (18 in Figures 4-7) (apparent from Figures 4-7), wherein the actuator (72 and 70 collectively) is configured to drive at least one extendable member (fingers 68 in Figures 1-7) from a home position (shown in Figure 5) to an engagement position (a position in which fingers 68 are pushing down on the center of cap 12 and moving towards the position shown in Figure 7), in order to allow the at least one extendable member (fingers 68) to be automatically driven between the home position (shown in Figure 5) and the engagement position at the correct timing (Col. 4 lines 7 – Col. 5 line 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sink to incorporate these further teachings of Reisman by providing an actuator above the carrier (all parts of 200 of Sink except 212 of Sink), wherein the actuator is configured to drive the at least one extendable member (fingers 68 of Reisman) from the home position to the engagement position, because doing so would allow the at least one extendable member to be automatically driven between the home position and the engagement position at the correct timing.
Regarding claim 6, Sink in view of Reisman teaches that the actuator (72 and 70 collectively of Reisman) comprises a pneumatic cylinder (72 of Reisman) (Col. 4 lines 11-15 of Reisman, apparent when Figure 5 of Reisman is viewed in relation to Figure 7 of Reisman).
Regarding claim 7, Sink in view of Reisman teaches that the at least one extendable member (fingers 68 of Reisman) extends from the actuator (72 and 70 collectively of Reisman) to the carrier (all parts of 200 of Sink except 212 of Sink) (because Reisman teaches in Figure 5 that extendable members 68 extend from part 70 of the actuator to the carrier 18).
Regarding claim 8, Sink in view of Reisman teaches that the actuator (72 and 70 collectively of Reisman) is configured to retract the at least one extendable member (fingers 68 of Reisman) from the engagement position to the home position (Col. 4 lines 7-62 of Reisman).
Regarding claim 9, Sink discloses a plurality of blades (208 in Figures 23-27) on a bottom surface of the carrier (all parts of 200 except 212) and surrounding the capturing member (212) (apparent from Figures 23 and 24, Col. 10 lines 30-43), wherein blade edges (210 in Figures 23-27) of the blades (208) are positioned to engage a circumferential edge of the cap (C) as it is being secured to the cylindrical container (V) (Col. 10 lines 49-61).
Regarding claim 10, Sink in view of Reisman teaches that the at least one extendable member (fingers 68 of Reisman) comprises a plurality of pins (fingers 68 of Reisman) (apparent from Figures 5 and 7 of Reisman).
However, Sink in view of Reisman does not expressly teach: each pin is between adjacent ones of the blades.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the plurality of pins (fingers 68 of Reisman) so that each pin is between adjacent ones of the blades (208 of Sink), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that applicant has not disclosed any criticality for the claimed limitations in any part of the instant application.
Regarding claim 13, Sink discloses a centering assembly (130 in Figures 6-9b) comprising a plurality of clamps (146a-c in Figures 6-21) that are configured to sequentially center the cap (C) and the container (V) on the stage (as shown in Figures 11 and 21, Col. 7 lines 37-63, Col. 8 lines 28-33).
Regarding claim 14, Sink discloses that each clamp (146a/b/c) comprises an arcuate contact edge (147c in Figure 9c) comprising first through fourth contact sections (shown in an annotated version of Figure 12b of Sink, hereinafter Figure 12x, below), two or three first teeth (two or three of the teeth 148a in Figure 12b) between the first and second contact sections (apparent from Figure 12x below), two or three second teeth (two or three of the teeth 148b in Figure 12b) between the second and third contact sections (apparent from Figure 12x below), and a single third tooth (one of the teeth 148c in Figure 12b) between the third and fourth contact sections (apparent from Figure 12x below).

    PNG
    media_image1.png
    772
    984
    media_image1.png
    Greyscale

Figure 12x: an annotated version of Figure 12b
Regarding claim 15, Sink discloses a stop (151 and the screw/bolt going through 151 shown in Figure 9a, collectively) for each clamp (146a/b/c) (Col. 7 lines 7-8), wherein the stop (151 and the screw/bolt going through 151, collectively) comprises a main body (the screw/bolt going through 151) and a finger (151) extending away from the body (the screw/bolt going through 151) toward its corresponding clamp (146a/b/c) (apparent when Figure 9a is viewed in relation to Figure 9c).
Regarding claim 16, Sink in view of Reisman teaches that the at least one extendable member (fingers 68 of Reisman) comprises at least one pin (fingers 68 of Reisman) (apparent from Figures 5 and 7 of Reisman).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sink in view of Reisman in further view of Ver Hage et al. (US 7,387,049), hereinafter Ver.
Regarding claim 11, Sink discloses that the carrier (all parts of 200 except 212) comprises blades (208 in Figures 23-27) which allow the cap (C) to be securely grasped by the carrier (all parts of 200 except 212) when the cap (78) is being secured to the container (V) (Col. 10 lines 49-65).
However, Sink in view of Reisman does not teach: the carrier comprises an outer sidewall extending downwardly from a bottom surface of the carrier, the outer sidewall and the bottom surface defining a socket that is sized and configured to receive the cap with a circumferential edge of the cap adjacent and/or engaging the outer sidewall.
Ver teaches that it was known to provide a carrier (13 in Figure 3A) comprises an outer sidewall (12 in Figures 3A and 3B) extending downwardly from a bottom surface (shown in an annotated version of Figure 3B of Ver, hereinafter Figure 3x, below) of the carrier (13) (apparent from Figure 3x below), the outer sidewall (12) and the bottom surface (shown in Figure 3x below) defining a socket that is sized and configured to receive a cap (78 in Figure 7) with a circumferential edge of the cap (78) engaging the outer sidewall (12) (Col. 5 lines 18-24), in order to allow the cap (78) to be securely grasped by the carrier (13) when the cap (78) is being removed from or secured to a container (the “bottle” described Col. 5 line 35) (Col. 5 lines 21-35, Col. 2 lines 28-39).

    PNG
    media_image2.png
    760
    1396
    media_image2.png
    Greyscale

Figure 3x: an annotated version of Figure 3B of Ver
Because both the blades (208) of Sink and the outer sidewall (12) of Ver allow a cap to be securely grasped by a carrier when the cap is being secured to a container, it would have obvious to one of ordinary skill in the art to substitute the blades (208) of Sink for an outer sidewall extending downwardly from a bottom surface of the carrier (all parts of 200 of Sink except 212 of Sink), the outer sidewall and the bottom surface defining a socket that is sized and configured to receive the cap (C of Sink) with a circumferential edge of the cap engaging the outer sidewall, as taught by Ver, in order to achieve the predictable result of allowing the cap to be securely grasped by the outer sidewall of the carrier when the cap is being secured to the container (V of Sink). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 12, Sink in view of Reisman in further view of Ver teaches that an inner surface of the outer sidewall (12 of Ver) comprises grooves (the grooves between adjacent serrations 34 in Figure 3B) in which ridges (the “matching serrations” described in Col. 5 line 22 of Ver) of the circumferential edge of the cap (C of Ver) can be received (Col. 5 lines 19-23 of Ver).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731